Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite a composition consisting of 7 or 8 naturally occurring ingredients with specifies percentages of the various components. A number of these additional ingredients recited in claim 9 are naturally occurring (e.g. insulin, nicotinic acid). 
Although the combination claimed is novel and does not occur in nature, there is no indication that mixing the 7-8 naturally occurring products together in the amounts recited in claim  changes the structure, function, or other properties of the natural products in any marked way. Instead each of the 7-8 components retains its naturally occurring structure and properties whether that be as an antiviral, anti-inflammatory, or antioxidant, etc. which are the same properties they have in their natural state. There is no showing that the claimed mixture as a whole does or has any markedly different characteristics compared to the closest naturally occurring counterpart. Thus , there are no additional elements present in the claim and the claims do not qualify as eligible subject matter. 
Claim Rejection 35 U.S.C. §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: “percentages by mass of the total mass of active ingredients, a percentage of a combination of a mass % of each of beta-elemene, lupeol, beta-sitosterol in the range of 20% to 20%, and each of d-limonene, allicin, ajoene, cinnamaldehyde and kaempferol in the range of 20-40%.” The recitation list eight components: The first three (beta-elemene, lupeol, beta-sitosterol) in combination are total (or not ?) 20-30%, and the rest five (d-limonene, allicin, ajoene, cinnamaldehyde and kaempferol) are at least 20% each and may up to 40%. First there is not support for 20% of the combination of the three as original claim 3 or paragraph [0044] of the publication disclose the minimum amount of each of the ingredients is 10%. Thus, a minimum amount of the combination of three components would be 30%. There is no support for any percentage less than 30%. Further, the added up percentages of all of the eight components, even with the lowest percentages would exceed 100% of  the total mass of active ingredients. In reality, one cannot have more than 100% of the total mass of active ingredients. Further, note that none of discloses examples of 1a, 1b to 7a, 7b comprises all of the eight components recited in the claim.
Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “percentages by mass of the total mass of active ingredients, a percentage of a combination of a mass % of each of beta-elemene, lupeol, beta-sitosterol in the range of 20% to 20%, and each of d-limonene, allicin, ajoene, cinnamaldehyde and kaempferol in the range of 20-40%.”. The claims is unclear and confusing in that the definition of “active ingredients” and percentages recited therein are not clearly defined as the total  minimum percentages would exceed 100%. The claim is indefinite as to the “active ingredients” and percentages encompassed thereby. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 10 recites the broad recitations, generic terms  such as “anti-metabolites”, “alkylating agents”, etc. and the claim also recites, in parenthesis, specific species, such as  “methotrexate, …”, “cisplatin…,”, etc., which is the narrower statement of the range/limitation. Claim 10 also recites ddl (a broad statement) and  “(enterosoluble coating)” a particular dosage form, (narrower statement). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Squires (US 2006/0024393 A1) in view of Okoro et al. (Screening of anthocleista djalonesis Fractions and compounds against HIV integrase and HIV-1 protease,” J. Complementary and Alternative Medical Research, 2017, Vol. 4, No. 2, Article No. JOCAMR36908), applicants’ admission of the prior art knowledge of HIV infection and associated disorders and treatment (pages 1-4 of the specification), the compounds employed in the pharmaceutical composition herein: beta-elemene, d-limonene, beta-sitosterol, cinnamaldehyde, allicin, ajoene, and kaempferol (pages 4-5), and Ilic et al. (Allicin and related compounds: biosynthesis, synthesis and,” pharmacological activity,” (Facta Universitatis: Physics, Chemistry and Technology, 2011, Vol. 9, No 1, pp 9-20).
Squires teaches a pharmaceutical composition for treating HIV and other associated microbial infection comprising phytochemicals or isolates. See, particularly, the abstract. Expressly identified phytochemicals include cinnamaldehyde, limonene, beta-sitosterol, kaemferol, beta, and delta elemene. See, particularly, paragraphs [0054] to [0064]. The pharmaceutical composition may comprise 40% to 60% of the phytochemicals. See, particularly, the claims. Squires also reveals that anti-HIV drugs, such as AZT, 3CT, lamivudine, stavudine etc. have been old and well-known in the art. See, particularly, paragraphs [0014] to [0017].
Squires does not teach expressly a pharmaceutical composition consisting of a combination of beta-elemene, d-limonene, lupeol, beta-sitosterol, allicin, ajoene, cinnamaldehyde and kaemferol.
However, Okora et al. teaches that various of triterpenes, including beta-sitosterol, are active against HIV. See, page 5-7. Applicants admitted that HIV infection has been known to be associated with various inflammatory symptoms, and metabolism conditions. See, pages 3-4. Applicants further admit that the compounds employed herein have been known for their anti-inflammatory and/or anti-microbial  activities. Particularly, applicants reveals that: “the beta-elemene is a broad-spectrum of anti-cancer properties. It has anti- inflammatory properties. Its immune-stimulatory properties are known. It improves the immunity and life quality of patients.
The d-limonene is regarded as its antiseptic, antiviral potential. It also shows antidiabetic and hypolipidemic properties and it may be considered for this purpose as a potential agent for prevention and treatment of metabolic disorders which are conventionally found in infectious diseases. Its anti-oxidant, anti-inflammatory and anticancer properties are well known in infectious diseases. In men, the d-limonene has also demonstrated low toxicity after a single and repeated dose for one year.
The beta-sitosterol and lupeol are the phytosterols which are having a molecular structure which is similar to cholesterol’s structure. In this effect, these can compete with the latter. Their roles in plants are same as the cholesterol’s role in humans, viz., in order to maintain the structure and function of the cell membrane. A number of scientific data have shown that these sterols have hypoglycemic, hypolipidemic, anti-inflammatory, antipyretic and anti-cancer properties. These also show anti-protozoan, broad-spectrum antimicrobial properties. Their pharmacological potential makes them therapeutic agents in metabolic syndrome disorders and opportunistic diseases at the AIDS stage.
The cinnamaldehyde is well considered for its hypoglycemic, hypolipidemic and anti-cancer properties. Its antibacterial, antifungal and antiviral properties are well known.
The allicin is well known for its anti-inflammatory, antioxidant, anticancer, antibacterial and antiviral properties. It helps in prevention of cardiovascular disease, in particular, by thinning the blood and fighting against excess cholesterol and high blood pressure episodes.
The ajoene, which is a derivative of allicin, is well known for its antioxidant, antithrombotic, anticancer properties in a broad spectrum (bactericidal and antifungal) and antiviral properties.
The kaempferol is known to have a good antioxidant property. It increases the stress of cancer cells during preservation of healthy cells. It is well known for modulation of a number of key elements in the signaling pathways which are involved in apoptosis, angiogenesis, inflammation and metastasis. See, the Prior Art section, pages 4-5 of the specification.
Ilic et al. teach that ajoene has been particularly known for its activity against HIV infection. See, particularly, page 17. Allicin has been known for its broad spectrum antimicrobial activity, including bacteria, fungi and viruses. See, pages 14-16.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a pharmaceutical composition consisting of a combination of beta-elemene, d-limonene, lupeol, beta-sitosterol, allicin, ajoene, cinnamaldehyde and kaemferol.
A person of ordinary skill in the art would have been motivated to make a pharmaceutical composition consisting of a combination of beta-elemene, d-limonene, lupeol, beta-sitosterol, allicin, ajoene, cinnamaldehyde and kaemferol because each of the compounds therein have been old and well-known phytochemicals and are particularly known for their activity against HIV infection and/or inflammation, which is one of the common symptoms of HIV. The employment of combination all of them would have been obvious as it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. As to the limitation of “consisting of” the eight compounds without other, note, each of the compounds has been known for its activity, the employment of the seven or eight compounds would have been obvious as such combination would have been expected to have at least additive effect of their anti-HIV and/or anti-inflammatory activity. Regarding the amounts (or concentrations) of each of the compounds  in the composition, note, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, effective amounts of therapeutic agents are well-recognized result affecting parameters and optimization of such parameters would have been within the purview  of ordinary skill in the art. See In re Stepan, 868 F.3d 1342, 1346, 123. USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017. See, also MPEP 2144.05. In instant case, the percentages or amounts are in such ranges that read on 20% to 40% of each of the eight compounds, including a combination have equal amounts of each and every compounds herein. Absent a contrary teaching from the prior art, such amounts would have been within the purview of ordinary skill in the art through  routine experimentations. The further employment of other known anti-HIV agents, such as AZT, in the pharmaceutical composition would have been obvious as it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. 
Response to the Arguments
Applicants’ amendments and remarks submitted July 21, 2022 have been fully considered, but found unpersuasive.
Applicants contend that Squires and Okoro et al. fails to teach or suggest the claimed invention because the cited references do not teach the particular combinations of eight natural products as defined in the claims. The examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claims have been rejected over Squires (US 2006/0024393 A1) in view of Okoro et al. (Screening of anthocleista djalonesis Fractions and compounds against HIV integrase and HIV-1 protease,” J. Complementary and Alternative Medical Research, 2017, Vol. 4, No. 2, Article No. JOCAMR36908), applicants’ admission of the prior art knowledge of HIV infection and associated disorders and treatment (pages 1-4 of the specification), the compounds employed in the pharmaceutical composition herein: beta-elemene, d-limonene, beta-sitosterol, cinnamaldehyde, allicin, ajoene, and kaempferol (pages 4-5), and Ilic et al. (Allicin and related compounds: biosynthesis, synthesis and,” pharmacological activity,” (Facta Universitatis: Physics, Chemistry and Technology, 2011, Vol. 9, No 1, pp 9-20). Particularly, the cited prior art as a whole reveals that each of those natural products recited in the claims have been known for their respective function as herein employed, which have been known to be beneficial for treating HIV infection or HIV-infection associated diseases, the combination of those compounds for their known functions would have been obvious.
Applicants, citing the experimental results in the specification, further argue that the claimed combination leads to decrease in the binding of the virus to PBMC and limitation of viral replication, thus the composition can be used rightly in prevention and treatment of AIDS and associated disorders. The arguments are not probative. First, it is noted that the features upon which applicant relies (decrease in the binding of the virus to PBMCs, and thereby limits viral replication) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the specification discloses 14 examples of combinations (11, 1b to 7a and 7b, page 13 of the specification), none of those examples comprising all eight compounds as required by the claim. The Experimental results in the specification does not disclose the details of tested example(s). It only states “this pharmaceutical composition” and does not reveal which one of the disclosed examples has actually been tested. There is no evidence supporting that each and every combinations encompassed by claims one would necessarily possess the function of “decrease in the binding of the virus to PBMC and limitation of viral replication”. In fact, there is no evidence showing the claimed eight-compounds combination with the particular percentages would have similar function shown in the tested example.
Finally, as to the function of decrease in the binding of the virus to PBMC the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The cited references as whole would have fairly suggested the inhibitory effect against the viral replication due to the known antiviral activity of the compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        



	


.